Citation Nr: 0929130	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In October 2006, the Veteran testified at a videoconference 
hearing before an Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran suffers from blindness due to macular 
degeneration.  He contends that if the VA afforded him 
corrective laser surgery in the early stages of the macular 
degeneration, it could have arrested the disease and spared 
his vision.  Alternatively, he argues that he would have 
sought treatment elsewhere if he had been given a clear and 
correct diagnosis by the VA earlier.  Specifically, he 
testified at his October 2006 videoconference hearing that he 
first visited the VA eye clinic at the Central Arkansas 
Veterans Healthcare System -- John L. McClellan Memorial 
Veterans Hospital in Little Rock, Arkansas, in October 1998, 
at which time he was instructed to come back in October 1999.  
By February 2000, his eyesight had deteriorated to the point 
where corrective laser surgery was recommended, but the 
Veteran was informed that he would not have the surgery at 
that time.  He was diagnosed with cataracts at that time, and 
claims that he was not informed of a diagnosis of macular 
degeneration until at least October 2001, at which time he 
was informed that the condition was too advanced to treat.  

The Veteran was afforded a VA eye examination in August 2002, 
at which time he was diagnosed with macular degeneration.  In 
November 2005, the Veteran was afforded a subsequent VA 
examination; although the examiner did not review the 
Veteran's claims file, he opined that the macular 
degeneration was an age-related problem and that there was no 
evidence or reason to think that there was any carelessness 
or negligence or lack of proper skill in judgment or 
treatment of the condition.  In May 2006, after reviewing the 
claims files, the examiner reiterated that the Veteran's 
progression of macular degeneration was treated appropriately 
and properly by the VA and that there was no evidence of any 
neglect or delay in treatment.  

However, additional medical evidence has been associated with 
the claims folder in November 2006 that is relevant to the 
Veteran's claim.  Specifically, this evidence includes the 
Veteran's initial record of eye treatment with the VA in 
October 1998 as well as a record of his follow-up treatment 
in August 1999.  As this evidence does not appear to have 
been reviewed by the examiner in May 2006, the Board finds 
that the case must be remanded so that a new medical opinion 
can be obtained which considers this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Direct the claims file to an 
appropriate VA physician for an 
optometrical opinion.  The physician 
should review the claims file in 
connection with the requested opinions, 
and is asked to address the following:

(a) whether it is at least as likely as 
not that the Veteran's blindness/macular 
degeneration was reasonably foreseeable; 
and 

(b) whether it is at least as likely as 
not that the blindness/macular 
degeneration was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment.

A complete rationale should be expressed 
for all opinions provided.  If the 
physician finds that it would be helpful 
or necessary to obtain a consult and/or 
examination in order to address items 
enumerated above, that should be 
accomplished.

2.  Thereafter, the 38 U.S.C.A. § 1151 
claim should be re-adjudicated.  If any 
benefit sought remains denied, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  An appropriate response 
time should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




